Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 1 of 23

AO 106 (Rev. 04/10) Application fora Search Warrant

DISTRICT OF MISSISSIPPI

SOUTHERN

UNITED STATES DISTRICT COURT

for the
Southern District of Mississippi

 

 

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

PECO FOODS
1039 West Fulton Street, Canton, MS 39046
as described in Attachment A

APPLICATION FOR A SEARCH WARRANT

B1Gm) 201 LRA

Case No.

ee ee ee

1, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that | have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A.

located in the Southern District of Mississippi , there is now concealed (identify the

person or describe the property to be seized):
See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
wf evidence of a crime;
Mf contraband, fruits of crime, or other items illegally possessed;
© property designed for use, intended for use, or used in committing a crime;

© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
8 USC 1324(a) Unlawful Employment of Aliens

The application is based on these facts:

See affidavit of SA Anthony Todd Williams, Jr., which is attached and incorporated by reference herein.

wh Continued on the attached sheet.

O Delayed notice of days (give exact ending date if more than 30 days: ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

wiley
Applicant's signature
Anthony Todd Williams, Jr., SA HS!

Printed name and title

 

Sworn to before me and signed in my presence.

Date: _ 08/05/2019 a e iva Sad macpiees 5

Judge iy signettire

City and state: Jackson, MS Linda R. Anderson, United States Magistrate Judge

Printed name and title

 

 
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 2 of 23

    

     
  

 

 

 

 

 

 

IN THE UNITED STATES DISTRICT COURT — FLED
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI oe ii
NORTHERN DIVISION | AUG ~9 2019
ay ON : Renitry
IN THE MATTER OF THE SEARCH OF ,
PECO FOODS CaseNo. 3:(AMm( A071 LeA
1039 WEST FULTON STREET z
CANTON, MS 39046 Filed Under Seal
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT

I, Anthony Todd Williams Jr., being first duly sworn, hereby depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

i. I make this affidavit in support of an application for a search warrant to search the

following premises and seize the items listed in Attachment B:
a. The business is located at 1039 West Fulton Street, Canton, Mississippi

39046, and its curtilage and outbuildings, appurtenances, and attached and detached garages and
vehicles and trailers located on such curtilage, including any and all parking lots; more
particularly described in Attachment A.

Be This affidavit sets forth facts establishing probable cause to believe that PECO
FOODS and others are willfully and unlawfully employing illegal aliens in violation of Federal
Law and within the locations which are further described in Attachment A, currently exists those
items, set forth in Attachment B, which constitutes evidence, instrumentalities, contraband
and/or fruits of the violations.

3. Iam a Special Agent with Homeland Security Investigations (“HSI”), within
United States Immigration and Customs Enforcement (“ICE”). I am assigned to the Office of the

Resident Agent in Charge, Jackson, Mississippi. I have been trained specifically in the
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 3 of 23

investigation and elements of federal crimes at the Federal Law Enforcement Training Center at
Glynco, Georgia. I hold Bachelors of Art and Masters of Science degrees in Criminal Justice
from the University of Southern Mississippi. I am also a graduate of the United States Border
Patrol Academy at the Federal Law Enforcement Training Center in Artesia, New Mexico. I
have approximately 10 years of experience as a federal law enforcement officer and criminal
investigator.

4. My experience as a federal law enforcement officer and criminal investigator
includes the investigation and prosecution of violations of criminal laws relating to unlawful
entry, employment, and physical presence in the United States of individuals subject to the
Immigration and Nationality Act. My current duties include conducting criminal investigations
of violations of Federal Statutes and administrative violations of the Immigration and Nationality
Act and Title 18 of the United States Code. As part of these duties, I have become involved in
the investigation of suspected violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens. Through formal and on the job training, I am experienced in
crimes involving the unlawful employment of aliens. I have participated in the execution of
numerous search warrants for documents and other evidence, including computers and electronic
media.

5. This affidavit is intended to show only that there is sufficient probable cause for
the requested warrant and does not set forth all of my knowledge about this matter. This
affidavit is based on my knowledge arising from my participation in this investigation; upon
information provided to me by other HSI agents, law enforcement officers and government

officials jointly participating in this investigation. Because this affidavit is being submitted for
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 4 of 23

the limited purpose of establishing probable cause for the issuance of a search warrant, it does
not contain every fact known to me or other agents of HSI.

6. Section 274A of the Immigration and Reform Act of 1986 (IRCA) contains
provisions which require all employers to verify the employment eligibility of all new employees
hired after November 6, 1986. The Form ]-9 (Employment Eligibility Verification), hereto
referred to as the Form J-9, was developed for verifying that persons are eligible to work in the
United States. Employers must ensure the Form I-9 is completed every time a person is hired to
perform labor or services in return for wages or other remuneration. Any person who, during
any 12-month period, knowingly hires for employment at least 10 individuals with actual
knowledge that the individuals are unauthorized aliens is in violation of Title 8 United States
Code 1324(a)(3)(A).

7. Intentional hiring of unauthorized aliens is a violation of Title 8 United States
Code, Section 1324(a). A person or entity which engages in a pattern and practice of violations
in this Section shall be fined no more than $3000 for each unauthorized alien with whom such a
violation occurs, imprisoned for not more than six months for the entire pattern or practice, or

both, notwithstanding the provisions of any other Federal law relating to fine levels.

8. A person who violates Title 8, United States Code, Section 1324, subparagraph
(A), and in which the offense was done for the purpose of commercial advantage or private

financial gain in is violation of Title 8, United States Code, Section 1324(a)(1)(B)(i).

9. Intentional false statements, by making or using any false writing or document
knowing the same to contain any materially false, fictitious, or fraudulent statement on the Form

I-9 is a felony violation of Title 18 United States Code, Section 1001.
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 5 of 23

10. The Form I-9 is comprised of three Sections. Section 1 is to be completed by the
employee at the time of hire. This Section contains the fields of name, address, date of birth,
social security number, and the attestation of the employee as to their immigration status in the
United States. Section 2 is to be completed by the employer and consists of three separate
columns for List A, List B, and List C documents. The employer is required to examine original
documents presented by an employee and then complete this Section within three (3) days of the
date the employment begins. Some documents such as United States Passports, Certificates of
Naturalization, Alien Registration Cards or Employment Authorization Cards establish both
identity and employment eligibility (List A). Other documents such as Drivers Licenses, and
Voter Registrations Cards establish identity only (List B), while documents such as Social
Security Cards and birth certificates establish employment eligibility only (List C). In order for
an employee to be deemed eligible to work by the employer, that employer must examine both
one (1) document from List A, or one document from List B and one document from List C. If
employees are unable to present the required document(s) within 3 business days of the date the
employment begins, they must present a receipt for the application for the document within three
business days. Employers must retain all I-9(s) for 3 years after the date of employment begins
or 1 year after the person’s employment is terminated, whichever is later. Section 3 is completed
by the employer to re-verify the employment authorization for current employees. When an
employee’s work authorization expires, employers are required to re-verify on the form J-9 not
later than the date the employee’s work authorization expires.

11. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of Title 8 and Title 18 of United States Code

have been committed by PECO FOODS and others. There is also probable cause to search the
4
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 6 of 23

premises described in Attachment A for evidence of these crimes and contraband or fruits of
these crimes, as described in Attachment B.
PROBABLE CAUSE

12. Open source queries for PECO FOODS revealed website
http://www.pecofoods.com. According to the website’s homepage, PECO FOODS is a fully
integrated poultry processing and packaging company with a corporate office located in
Tuscaloosa, Alabama, and processing plants throughout Mississippi, Alabama, and Arkansas.
According to the website’s “About Us” page, PECO FOODS is the eighth largest poultry
producer in the United States producing 24 million pounds of poultry per week, and is privately
held and family managed. The website’s “About Us” page lists processing plants in the below
locations:

Tuscaloosa, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Canton, Mississippi

Brooksville, Mississippi

Batesville, Arkansas

Pocahontas, Arkansas

The website’s “About Us” page lists live operations offices in the below locations:

Gordo, Alabama

Bay Springs, Mississippi

Sebastopol, Mississippi

Philadelphia, Mississippi
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 7 of 23

Batesville, Arkansas

Pocahontas, Arkansas

13.

14.

15.

The website’s “About Us” page lists feed mills in the below locations:
Gordo, Alabama
Bay Springs, Mississippi
Lake, Mississippi
Philadelphia, Mississippi
Newark, Arkansas
Corning, Arkansas
The website’s “About Us” page lists hatcheries in the below locations:
Gordo, Alabama
Sebastopol, Mississippi
Philadelphia, Mississippi
Batesville, Arkansas
Pocahontas, Arkansas
HISTORICAL ICE ENCOUNTERS/ARRESTS

Queries of the Enforcement Integrated Database Arrest Graphic User Interface for

Law Enforcement (EAGLE) revealed approximately 222 historical ICE encounters and/or arrests

(from November 18, 2002 to June 13, 2019) of illegal aliens who during processing indicated

employment at PECO FOODS. In addition to indicating employment at PECO FOODS,

numerous of the illegal aliens presented agents with PECO FOODS employment identification

documents (IDs), containing their photographs and assumed identities utilized for employment.
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 8 of 23

16. On June 20, 2012, Leonel Gomez-Gomez, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE Enforcement and Removal Operations (ERO)
office during Criminal Alien Program (CAP) checks at the Madison County Jail in Canton,
Mississippi. According to ICE records, Gomez-Gomez admitted to being a citizen of Guatemala
and did not possess legal documents to work or reside in the United States. Gomez-Gomez was
administratively arrested by ERO Jackson. ICE records listed the “Name and Address of
(Last)(Current) United States Employer” as “PECO FOODS US.” During processing Gomez-
Gomez presented a Peco Foods ID card. The front face of the PECO FOODS ID card contained
the below identifiers:

A photograph appearing to be Leonel Gomez-Gomez

The name Gustavo Oropeza Jr.

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-859-6161.”

“Tf found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc

P.O.Box 419

Canton, MS 39046”
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 9 of 23

17. Open source queries for phone number 601-859-6161 revealed website
www.pecofoods.com/contacts.php. The PECO FOODS webpage listed contact information for
all their locations including:

“Peco Foods, Inc. — Canton West Fulton Street Processing Plant

1039 West Fulton Street

Canton, MS 39046

Phone: (601) 859-6161”

18. On January 8, 2014, Lucas Santizo-Carrmelo, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during CAP checks at the Madison
County Jail in Canton, Mississippi. According to ICE records, Santizo-Carrmelo admitted to
being a citizen of Guatemala and did not possess legal documents to work or reside in the United
States. Santizo-Carmelo was administratively arrested by ERO Jackson. ICE records listed the
“Name and Address of (Last)(Current) United States Employer” as “PECO FOODS.” During
processing Santizo-Carrmelo presented a PECO FOODS ID card. The front face of the PECO
FOODS ID card contained the below identifiers:

A photograph appearing to be Lucas Santizo-Carrmelo

The name Ricardo Loera

“Peco Foods, Inc.”

The back of the PECO FOODS ID card contained the below identifiers:

“This card is the property of PECO.”

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-859-6161.”

“Tf found please drop in any United States Mailbox

8
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 10 of 23

Return Postage Guaranteed

Peco Foods, Inc

P.O.Box 419

Canton, MS 39046”

19. On July 26, 2017, Gilberto Rafael Romero-Lopez, a Guatemalan national, was
encountered by the Jackson, Mississippi, ICE ERO office during a Field Operation Worksheet
(FOW) search in Canton, Mississippi for the subject. According to ICE records, ICE officers
received information that the subject was possibly working at PECO FOODS in Canton,
Mississippi. ICE officers made contact with the plant manager and human resources staff. A
Spanish translator employed by PECO FOODS recognized a photo of the subject as an employee
working in the plant. PECO FOODS Management escorted the identified employee into a private
conference room. ICE Officers were able to positively identify the individual as Gilberto Rafael
Romero-Lopez, the target of the FOW, using a photograph from his previous immigration
encounter. ICE officers identified themselves as Deportation Officers with ICE and requested
identification from the subject. Subject stated that his name was Benivamonde Martin. During
the interview with ICE officers, Romero-Lopez admitted to being a citizen of Guatemala and did
not possess legal documents to work or reside in the United States. Romero-Lopez was
administratively arrested by ERO Jackson and transported for processing. PECO FOODS
provided ICE officers with a “Peco Foods of Mississippi, Inc. Employee Detail” printout
associated with Romero-Lopez. It contained a photograph of Gilberto Rafael Romero-Lopez and
listed the below information:

Personal

Martin Benivamonde
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 11 of 23

Date of Birth: 07/24/XXXX

SSN: XXX-XX-5396

Administrative

Location: West Fulton Street Plant

Department: 104 Debone Days

Title: DAYS (REHIRE)

Employee ID: 7849

Status: Active

Hours: Full-Time

Hire Date: 05/30/2017

Supervisor: Clara Kincaid

20. Analysis of the above “Peco Foods of Mississippi, Inc. Employee Detail”
printout for Gilberto Rafael Romero-Lopez revealed he was working at the PECO FOODS, Inc.
— Canton West Fulton Street Processing Plant (1039 West Fulton Street, Canton, MS 39046) at
the time of his arrest by ICE on July 26, 2017.

21. During processing Romero-Lopez presented a PECO FOODS ID card. The front
face of the PECO FOODS ID card contained the below identifiers:

A photograph appearing to be Gilberto Rafael Romero-Lopez

The name Martin Benivamonde

“Peco Foods, Inc.”

The back of the Peco Foods ID card contained the below identifiers:

“This card is the property of PECO.”

10
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 12 of 23

“If you are going to be absent or late, please telephone your Supervisor or Personnel

immediately at 601-855-5001.”

“If found please drop in any United States Mailbox

Return Postage Guaranteed

Peco Foods, Inc

P.O. Box 419

Canton, MS 39046”

22. | Open source queries for phone number 601-855-5001 revealed website
https://iaspub.epa.gov/triexplorer/release_fac_profile? TRI=39046MRSHLOLDFL&year=2010&
trilib=TRIQ1 &FLD=&FLD=&FLD=&OFFDISPD=& OTHDISPD=&ONDISPD=&OTHOFFD
=, The United States Environmental Protection Agency website contained a Facility Profile
Report for PECO FOODS Inc., and listed the below information:

“TRI Facility Name: Peco Foods Inc.

Address: 1039 W Fulton St, Canton Mississippi 39046 (Madison)

County: Madison

Public Contact: Charles A. Pierce

Phone Number: 601-855-5001

ALTERNATIVES TO DETENTION

23. ICE routinely utilizes the Alternatives to Detention (ATD) Program for subjects
in ICE custody. The Alternatives to Detention Program is a flight-mitigation tool that uses
technology and case management to ensure compliance with release conditions and facilitate
alien compliance with court hearings and final orders of removal while allowing aliens to remain

in their community contributing to their families, community organizations, and, if necessary,

11
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 13 of 23

wrapping-up their affairs in the United States as they move through immigration proceedings.
The ATD Program is not a substitute for detention nor is it used as a removal tool; however, the
program may be appropriate for an alien who is released pursuant to: an Order of Release on
Recognizance (OREC), an Order of Supervision (OSUP), a grant of parole; or a bond (unless the
immigration judge or board of immigration appeals has determined custody and did not include
ATD as a provision). To be eligible for the ATD program participants must be adults 18 years of
age or older, be removable, and be at some stage of immigration proceedings. The ATD Program
supervises participants, with contractor support, utilizing a combination of home visits, office
visits, alert response, court tracking, and technology. The current government contractor (BI
Inc.) for ATD operates under the Intensive Supervision Appearance Program (ISAP). The
contract known as ISAP III allows ATD officers the ability to determine the frequency of home
and office visits, types of technology, telephonic, GPS or SmartLink, court and alert
management. Case management levels and technology assignment can be reviewed and adjusted
by the ATD officer at any time depending upon change in circumstances and compliance.

24. The ATD Program utilizes three (3) different forms of technology that help
monitor participants while enrolled in the program. The forms of technology include:

a. Telephonic reporting utilizes a participant’s voice to create a biometric
voiceprint during the enrollment process, every time the participant calls
in his/her voice is compared against the voiceprint.

b. GPS monitoring requires at least three (3) satellites to locate a unit
attached to the participant’s ankle. When a participant is within range of
more than three satellites a GPS unit give more accurate data regarding the

participant’s location.

12
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 14 of 23

c. SmartLink enables ATD officers and case specialists to keep participants
focused on the conditions of release via their smartphone or tablet, they
are able to verify a participant’s identity, determine their location, and
quickly collect status change information.

25. Enrollment in the ATD program does not grant any immigration benefits
including employment authorization.

ILLEGAL ALIENS ENROLLED IN ATD & EMPLOYED BY PECO FOODS

26. Queries of the subjects enrolled in the ICE ERO Jackson ATD program revealed
21 illegal aliens worked at PECO FOODS processing plants in Mississippi. Of the 21 identified
illegal aliens currently working at PECO FOODS processing plants in Mississippi, 14 illegal
aliens, as of July 29, 2019, worked at the PECO FOODS processing plant in Canton, Mississippi
(1039 West Fulton Street, Canton, Mississippi 39046.)

27. Below are examples of subjects currently enrolled in the ICE/ERO Jackson ATD
program who have reported working for PECO FOODS and the analysis of historical GPS
coordinates for the subjects, along with their history:

28. On April 24, 2016, Yuri Diaz-Sanchez, a Guatemalan national, was encountered
by USBP agents near San Luis, Arizona. At the time of the encounter, USBP agents determined
Diaz-Sanchez did not possess legal documents to work or reside in the United States. Diaz-
Sanchez was administratively arrested by USBP and transported for processing. Diaz-Sanchez
was processed as a Notice to Appear and turned over to ICE for custody determination. Diaz-
Sanchez provided ICE with an address of 611 Terry Lane, Carthage, Mississippi, was enrolled in
the ICE ERO ATD program, and placed on GPS monitoring pending removal from the United

States.

13
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 15 of 23

29. Queries of the historical GPS coordinates associated with Yuri Diaz-Sanchez’s
electronic monitoring ankle bracelet revealed numerous daily captured coordinates located
within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Diaz-Sanchez travels from Carthage, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the
PECO FOODS Canton West Fulton Street Processing Plant, Diaz-Sanchez remains on the PECO
FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours. For
example, on April 11, 2019, at approximately 5:30 am Diaz-Sanchez left her residence and
began travelling to the PECO FOODS Canton West Fulton Street Processing Plant. Diaz-
Sanchez arrived at the PECO FOODS Canton West Fulton Street Processing Plant at
approximately 6:10 am. Diaz-Sanchez remained at the PECO FOODS Canton West Fulton Street
Processing Plant until approximately 3:14 pm, when she departed and returned to her residence.

30. Record checks for Yuri Diaz-Sanchez revealed she does not have employment
authorization from the United States Department of Homeland Security.

31. On August 17, 2015, Fabiola Gabriel-Coronado, a Guatemalan national, was
encountered by USBP agents near the Rio Grande Valley, Texas, area. At the time of the
encounter, USBP agents determined Gabriel-Coronado did not possess legal documents to work
or reside in the United States. Gabriel-Coronado was administratively arrested by USBP and
transported for processing. Gabriel-Coronado was processed as a Re-instate and turned over to
ICE for custody determination. Gabriel-Coronado provided ICE with an address of 315 Harvey
Watkins Drive South, Madison, Mississippi, was enrolled in the ICE ERO ATD program, and

placed on GPS monitoring pending removal from the United States.

14
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 16 of 23

32. Queries of the historical GPS coordinates associated with Fabiola Gabriel-
Coronado’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Gabriel-Coronado travels from Madison, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the
PECO FOODS Canton West Fulton Street Processing Plant, Gabriel-Coronado remains on the
PECO FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours.
For example, on July 25, 2019, at approximately 10:50 pm Gabriel-Coronado left her residence
and began travelling to the PECO FOODS Canton West Fulton Street Processing Plant. Gabriel-
Coronado arrived at the PECO FOODS Canton West Fulton Street Processing Plant at
approximately 10:55 pm. Gabriel-Coronado remained at the PECO FOODS Canton West Fulton
Street Processing Plant until approximately 7:55 am on July 26, 2019, when she departed.

33. | Record checks for Fabiola Gabriel-Coronado revealed she does not have
employment authorization from the United States Department of Homeland Security.

34. On May 14, 2018, Albertina Gonzalez-Ramirez, a Guatemalan national, was
encountered by USBP agents near the Rio Grande Valley, Texas, area. At the time of the
encounter, USBP agents determined Gonzalez-Ramirez did not possess legal documents to work
or reside in the United States. Gonzalez-Ramirez was administratively arrested by USBP and
transported for processing. Gonzalez-Ramirez was processed as a Notice to Appear and turned
over to ICE for custody determination. Gonzalez-Ramirez provided ICE with an address of 305
Fernwood Drive South, Carthage, Mississippi, was enrolled in the ICE ERO ATD program, and

placed on GPS monitoring pending removal from the United States.

15
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 17 of 23

35. Queries of the historical GPS coordinates associated with Albertina Gonzalez-
Ramirez’s electronic monitoring ankle bracelet revealed numerous daily captured coordinates
located within the PECO FOODS Canton West Fulton Street Processing Plant. Historical GPS
coordinates also revealed Gonzalez-Ramirez travels from Carthage, Mississippi, to the PECO
FOODS Canton West Fulton Street Processing Plant multiple times a week. Upon arriving at the
PECO FOODS Canton West Fulton Street Processing Plant, Gonzalez-Ramirez remains on the
PECO FOODS Canton West Fulton Street Processing Plant property for approximately 10 hours.
For example, on July 25, 2019, at approximately 10:20 pm Gonzalez-Ramirez left Carthage,
Mississippi, and began travelling to the PECO FOODS Canton West Fulton Street Processing
Plant. Gonzalez-Ramirez arrived at the PECO FOODS Canton West Fulton Street Processing
Plant at approximately 10:50 pm. Gonzalez-Ramirez remained at the PECO FOODS Canton
West Fulton Street Processing Plant until approximately 8:23 am, when she departed and
returned to Carthage, Mississippi.

36. Record checks for Albertina Gonzalez-Ramirez revealed she does not have
employment authorization from the United States Department of Homeland Security.

INTERVIEWS OF ATD ENROLLEES WORKING AT PECO FOODS

37. On May 08, 2019, HSI SA Todd Williams and ICE ERO Deportation Officer
(DO) Francisco Ayala conducted an interview of Brenda Soledad Lopez-Lopez at the HSI
Jackson, Mississippi office. During the interview, Lopez-Lopez stated that she is a Guatemalan
national that illegally entered the United States on or about August 2018. Lopez-Lopez stated
that she has been employed at the PECO FOODS chicken processing plant in Canton,
Mississippi, (1039 West Fulton Street, Canton, MS) for approximately eight to nine months.

According to Lopez-Lopez she illegally purchased a fraudulent Tennessee identification

16
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 18 of 23

document (ID) containing her photograph, a copy of a social security card, and a copy of a
United States birth certificate from an unknown Guatemalan female known as “Aura” for
approximately $600.00. Lopez-Lopez stated that all three documents contained the personal
identifying information (PII) belonging to Shaela P. Cortez.

38. | Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Shaela P.
Cortez (social security number XXX-XX-0189) earned $6,792.13. Additional analysis of PECO
FOODS first quarter of 2019 wages revealed Brenda Soledad Lopez-Lopez was not earning
wages.

39. On May 14, 2019, HSI SA Todd Williams and ICE DO Francisco Ayala
conducted an interview of Yuri Diaz-Sanchez at the HSI Jackson, Mississippi office. During the
interview, Diaz-Sanchez stated that she is a Guatemalan national that illegally entered the United
States approximately three years ago with her two Guatemalan children. Diaz-Sanchez stated
that she has been employed at the PECO FOODS chicken processing plant in Canton,
Mississippi, (1039 West Fulton Street, Canton, MS) for approximately two years. According to
Diaz-Sanchez she illegally purchased a fraudulent Tennessee identification document (ID)
containing her photograph, and the personal identifying information (PII) belonging to Elizabeth
Dominguez to gain employment at PECO FOODS.

40. Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Elizabeth
Dominguez (social security number XXX-XX-0073) earned $6,442.31. Additional analysis of

PECO FOODS first quarter of 2019 wages revealed Yuri Diaz-Sanchez was not earning wages.

17
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 19 of 23

RECENT ARRESTS OF ILLEGAL ALIENS EMPLOYED BY PECO FOODS

 

41. On June 04, 2019, ICE officers encountered Edwin Westphal Ramirez-Cardona,
an illegal alien from Guatemala, while conducting Criminal Alien Program (CAP) duties at the
Madison County Detention Center in Canton, Mississippi. Ramirez-Cardona, was
administratively arrested by ICE officers and transported to the ERO Jackson, Mississippi, office
for administrative processing.

42. During administrative processing, Edwin Westphal Ramirez-Cardona stated he
was currently employed at the PECO FOODS chicken processing plant in Canton, Mississippi,
(1039 West Fulton Street, Canton, Mississippi) as a chicken packer on the night shift (i.e., 11:00
pm — 9:00 am.) Ramirez-Cardona stated that he has worked at PECO FOODS for the past two
years and utilized the name Juan Luciano to gain employment. According to Ramirez-Cardona,
he paid approximately $300.00 to an unknown subject to purchase the social security number he
utilized to gain employment.

43.  Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Juan C
Luciano (social security number XXX-XX-3480) earned $9,467.90. Additional analysis of
PECO FOODS first quarter of 2019 wages revealed Edwin Westphal Ramirez-Cardona was not
earning wages.

44. On June 06, 2019, HSI SA Todd Williams and ICE DO Francisco Ayala
conducted a telephonic interview of aggravated identity theft victim Juan Carlos Martinez-
Luciano. During the interview, Martinez-Luciano, a native of Puerto Rico, acknowledged that he
knew his personal identifying information (PII) was compromised. According to Martinez-

Luciano, approximately a year ago he lost his wallet along with his identification documents

18
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 20 of 23

(IDs) in Puerto Rico. Martinez-Luciano stated that he was recently contacted by the Internal
Revenue Service (IRS) via mail, and informed that an unknown subject had utilized his PII to
illegally gain employment in the United States. Martinez-Luciano stated that he has never
worked at PECO FOODS in Mississippi. Additionally, Martinez-Luciano stated that he has never
given anyone permission to utilize his PII to gain employment.

45. On June 13, 2019, ICE officers encountered Jaime Orlando Agustin-Felix, an
illegal alien from Guatemala, while conducting CAP duties at the Madison County Detention
Center in Canton, Mississippi. Agustin-Felix, was administratively arrested by ICE officers and
transported to the ERO Jackson, Mississippi, office for administrative processing.

46. During administrative processing, Jaime Orlando Agustin-Felix stated he was
currently employed at the PECO FOODS chicken processing plant in Canton, Mississippi, (1039
West Fulton Street, Canton, Mississippi) on the cleaning crew (i.e., 4:00 pm to 10:00 pm.)
Agustin-Felix stated that he has worked at PECO FOODS for the past 12 years and utilized his
birth given name Jaime Orlando Agustin-Felix to gain employment.

47. Asearch of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Jaime
Agustin (social security number XXX-XX-8392) earned $8,319.61.

48. Additional record checks for social security number XXX-XX-8392, utilized by
Jaime Orlando Agustin-Felix to work at PECO FOODS revealed negative results, suggesting the
number has never been assigned.

49. On July 09, 2019, ICE officers encountered Byron Vicente Lopez-Perez, an

illegal alien from Guatemala, while conducting CAP duties at the Madison County Detention

19
Case 3:19-mj-00207-LRA Document 1 Filed 08/05/19 Page 21 of 23

Center in Canton, Mississippi. Lopez-Perez, was administratively arrested by ICE officers and
transported to the ERO Jackson, Mississippi, office for administrative processing.

50. On July 09, 2019, at approximately 11:30 am, HSI SA Todd Williams and ICE
ERO DO Francisco Ayala conducted an interview of Byron Vicente Lopez-Perez at the
HSI/ERO Jackson, Mississippi office. During the interview, Lopez-Perez stated he was currently
employed at the PECO FOODS chicken processing plant in Canton, Mississippi, (1039 West
Fulton Street, Canton, Mississippi) as a forklift driver on the day shift (i.e., 7:00 am to 5:00 pm.)
Lopez-Perez stated that he has worked at PECO FOODS for the past 4 years and utilized the
personal identifying information of Manuel Garcia to gain employment. According to Lopez-
Perez, he paid approximately $1,000.00 to an unknown subject to purchase the Tennessee
identification document and social security number he utilized to gain employment.

51. A search of Mississippi Department of Employment Security records containing
Employer’s Quarterly Wages for PECO FOODS, revealed on the first quarter of 2019, Manuel
Garcia (social security number XXX-XX-1421) earned $12,110.56 and Manuel Garcia (social
security number KXX-XX-6337) earned $10,189.66. Additional analysis of PECO FOODS first
quarter of 2019 wages revealed Byron Vicente Lopez-Perez was not earning wages.

52. This affidavit is being submitted simultaneously with an administrative warrant
for inspection to search at Peco Foods, Inc. — Canton West Fulton Street Processing Plant,
located at 1039 West Fulton Street Canton, MS 39046, for persons believed to be working in the

United States without authorization.

20
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 22 of 23

CONCLUSION

53. Based on the facts and information as stated in this affidavit and my training and
experience, I submit that this affidavit supports probable cause for a warrant to search the
PREMISES described in Attachment A to seize the items described in Attachment B.

54. Based upon my training and experience, combined with the facts and observations
set forth in the foregoing paragraphs, I have reason to believe and do believe there exists
probable cause that evidence of violations of Title 8, United States Code, Section 1324(a),
Unlawful Employment of Aliens, Title 18, United States Code, Section 1001, Title 18, United
States Code, Section 1546(a), Fraud and misuse of visas, permits, and other documents to gain
employment, Title 18, United States Code, Section 1028(a)(7), Fraud and related activity in
connection with identification documents, authentications features, and information, Title 18,
United States Code, Section 1015(e), False statement to obtain benefits or employment, Title 18,
United States Code, Section 911, False claim to be a Citizen of the United States, and Title 42,
United States Code, Section 408(a)(7)(B), Use of Unauthorized Social Security Number, and
fruits of such crimes or property designed, intended for or used for such crimes are located at the
PREMISES described in Attachment A.

55.  Inconsideration of the facts presented, I respectfully request that this Court issue
a search warrant for the premises located at 1039 West Fulton Street, Canton, Mississippi 39046,
and all appurtenances thereto as more fully described in Attachment A and authorize the seizure
of the items described in Attachment B to this Affidavit.

REQUEST FOR SEALING
56. I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

21
Case 3:19-mj-00207-LRA Document1 Filed 08/05/19 Page 23 of 23

documents discuss an ongoing criminal investigation that is neither public nor known to all of
the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation.

Respectfully submitted,

Owtihy Avi Ch:
Anthony Yodd Williams Jr."
Special Agent
US Immigration and Customs Enforcement
Homeland Security Investigations

; Ga
Subscribed and sworn to before me on the .9 _ day of August, 2019.

s a we CD srsehacun a
DA R. ANDERSON
UNITED STATES MAGISTRATE JUDGE

22
